Name: COMMISSION REGULATION (EC) No 2558/97 of 18 December 1997 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip
 Type: Regulation
 Subject Matter: prices;  cooperation policy;  agricultural activity
 Date Published: nan

 L 349/50 PEN Official Journal of the European Communities 19 . 12. 97 COMMISSION REGULATION (EC) No 2558/97 of 18 December 1997 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel , Jordan, Morocco and the West Bank and the Gaza Strip Member States; whereas those prices should be fixed immediately so the customs duties applicable can be determined; whereas, to that end, provision should be made for this Regulation to enter into force immediately, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the applica ­ tion of preferential customs duties on imports of certain flowers originating in Cyprus, Israel , Jordan, Morocco and the West Bank and the Gaza Strip ('), as last amended by Regulation (EC) No 1300/97 (2), and in particular Article 5 (2) (a) thereof, Whereas, pursuant to Articles 2 (2) and 3 of the above ­ mentioned Regulation (EEC) No 4088/87, Community import and producer prices are fixed each fortnight for uniflorous (bloom) carnations, multiflorous (spray) carna ­ tions, large-flowered roses and small-flowered roses and apply for two-weekly periods; whereas, pursuant to Article lb of Commission Regulation (EEC) No 700/88 of 17 March 1988 laying down detailed rules for the application of the arrangements for the import into the Community of certain floricultural products originating in Cyprus, Israel , Jordan, Morocco and the West Bank and the Gaza Strip (3), as last amended by Regulation (EC) No 2062/97 (4), those prices are determined for fortnightly periods on the basis of weighted prices provided by the Article 1 The Community producer and import prices for uni ­ florous (bloom) carnations, multiflorous (spray) carnations, large-flowered roses and small-flowered roses as referred to in Article lb of Regulation (EEC) No 700/88 for a fort ­ nightly period shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 17 to 30 December 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 382, 31 . 12 . 1987, p . 22 . (2) OJ L 177, 5 . 7. 1997, p. 1 . 0 OJ L 72, 18 . 3 . 1988 , p . 16 . 4 OJ L 289, 22 . 10 . 1997, p . 1 . 19 . 12. 97 r EN I Official Journal of the European Communities L 349/51 ANNEX (ECU/100 pieces) Period from 17 to 30 December 1997 Community producer price Uniflorous (bloom) carnations Multiflorous (spray) carnations Large-flowered roses Small-flowered roses 14,62 9,87 44,15 16,95 Communitiy import prices Uniflorous (bloom) carnations Multiflorous (spray) carnations Large-flowered roses Small-flowered roses Israel 12,84 10,69 12,38 10,63 Morocco 12,10 11,91   Cyprus     Jordan     West Bank and Gaza Strip    